                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

JONATHAN R PLOUET #465656                CIVIL ACTION NO. 6:19-CV-00315 SEC
                                         P
VERSUS                                   JUDGE JUNEAU

SHERIFFS OFFICE OF LAFAYETTE MAGISTRATE JUDGE WHITEHURST
PARISH ET AL

                                     JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED THAT plaintiff’s claims

 against the Lafayette Parish Sheriff’s Office be DISMISSED WITH PREJUDICE

 as frivolous and for failing to state a claim for which relief may be granted.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT the

 plaintiff’s claim for denial of medical care be DISMISSED WITH PREJUDICE

 as frivolous and for failing to state a claim for which relief may be granted.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT

 plaintiff’s claim for excessive force during his arrest be STAYED pending the

 outcome of his criminal proceedings, in accordance with the following conditions:
                 a. Within 30 days of the date the state court criminal proceedings have

                    concluded, Plouet SHALL FILE a motion asking this Court to lift

                    the stay. The action will proceed at that time, absent some other bar

                    to suit. See Wallace v. Kato, 549 U.S. 384, (2007).

                 b. If the criminal proceedings are not concluded within six months from

                    the date of this order, Plouet SHALL FILE a status report indicating

                    the expected completion date of the proceeding. Additional status

                    reports shall be filed every six months thereafter until the stay is

                    lifted.

                 c. In light of the stay, Plouet SHALL NOT file any more documents

                    related to his excessive force claim until the state court proceedings

                    have concluded.

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 28th day of

October, 2019.

                                               MICHAEL J. JUNEAU
                                               UNITED STATES DISTRICT JUDGE
